DETAILED ACTION
This Office Action is in response to RCE amendment filed on February 18, 2022. 
In the instant RCE amendment, claim 1 is the only independent claim; claims 2 and 4-7 are previously presented; claims 1 and 9 currently amended; claims 3 and 8 are cancelled.
Claims 1-2, 4-7, and 9 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered. 

Response to Amendment
The amendment filed February 18, 2022 has been entered. Claim 1 is the only independent claim; claims 2 and 4-7 are previously presented; claims 1 and 9 currently amended; claims 3 and 8 are cancelled. Applicant’s amendments and argument to claims are NOT persuasive to overcome claim rejections as set forth in the most recent office action mailed 10/07/2021.

Response to Argument
Applicant’s amendments and arguments to claims have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Artiuch et al. (US 20070112536) in further view of Bertini et al. (US 5279147) and Rentas et al. (US 20150051922 – reason for using this reference is because the recited claimed language “wherein the executable instructions configure the accessory to recognize that the first temperature sensor and the first pressure sensor have been replaced, by receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, exchanging information with the first temperature sensor and the first pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors . 

Regarding claims 1-2, 4, 7, and 9, Artiuch teaches a metering system, comprising: 
a first temperature sensor 114 and a first pressure sensor 116 configured to generate a first signal that conveys information about material in a conduit 104 (para. 0023-0026: gas meter 102 includes a volume sensor 112, a temperature sensor 114, a pressure sensor 116; gas meter 102 measure volume of air flowing through line 104 using the volume sensor 112; the flow of air cause an impeller (not shown) within the meter 102 to turn; the impeller is within the volume sensor 112 as seen in para. 0036; each turn of the impeller causes the meter 102 to generate a number of output pulses (or first signal); [0026]: gas meter 102 use the temperature and/or pressure measurements to adjust/correct the number of output pulses according to correction algorithms; these corrected output pulses relates to volume of air flowing through line 

an accessory 108 coupled with the first temperature sensor 114 and the first pressure sensor 116, the accessory 108 configured to use the information of the first signal to generate a second signal, the second signal conveying information that defines a measured parameter for the material (Fig. 5; para. 0024-0025: since data signals are sent between computer device 108 and meter 102 via test interface 110, hence, an accessory/computer device 108 coupled with the first temperature sensor 114 and the first pressure sensor 116 indirectly via meter 102; test interface 110 routes data signals from the meter 102 to transfer prover 106, wherein data signals includes corrected number of output pulses (or first signal) as seen in para. 0029 and 0026; para. 0055: the computer 108 loads, at step 514, parameters from the transfer prover 106; at step 516, the computer device 108 calculates the test volume 426B for the selected test configuration based on the loaded parameters and the received information, wherein the loaded parameters and the received information includes number of output pulses (or first signal) as seen in para. 0055 and equations 600 as in para. 0059 and fig.6A; Next, the calculated test volume is later used to calculate error between measured reference volume and calculated test volume; since method 500 of operations for testing gas meter is performed under the control of computer device 108, wherein some or all of the operations may be performed by one or more processors executing instructions tangibly embodied in a signal; hence, the calculated test volume corresponds to "a second signal" being generated, wherein the calculated test volume conveys information that defines a measured parameter (volume) for the material (i.e. air or gas); thus “an accessory coupled with the first temperature sensor and the first pressure sensor, the accessory configured to use the information of the first signal to generate a second signal, the second signal conveying information that defines a measured parameter for the material”);



While Artiuch teaches a first temperature sensor 114 and a first pressure sensor 116 configured to generate a first signal that conveys information about material in a conduit 104; wherein the accessory comprises executable instructions that configure the accessory to exchange information with the first temperature sensor and the first pressure sensor so as to verify a regulatory status for the meter device based on the information, it does not explicitly teach a first signal in digital format that relates to an analog signal that conveys information about material in a conduit; wherein the executable instructions configure the accessory, to recognize that the first temperature sensor and the first pressure sensor have been replaced, by receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, exchanging information with the first temperature sensor and the first pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information and to verify a firmware version found on the first temperature sensor and the first pressure sensor, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system and a latest firmware version, and to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor.

Bertini teaches mass flow meter 54 is capable of instantaneously measuring gas flow and generating an electronic signal proportional thereto. This electronic signal is fed to A/D converter 55 and transformed into a digital signal for computer analysis (col.4, lines 55-60 of Bertini).

Since Artiuch teaches various embodiments may include digital and/or analog circuitry, computer hardware, firmware, software, or combinations thereof, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify a meter device 102 of Artiuch with teachings of Bertini to include a first signal in digital format that relates to an analog signal that conveys information about material in a conduit, for computer analysis (col.4, lines 55-60 of Bertini). Furthermore, A/D conversion must be performed on all sensors since all sensors are analog and their signals must be converted to digital for further processing by a computer/processor. In the real world, most data 

Artiuch and Bertini does not explicitly teach wherein the executable instructions configure the accessory, to recognize that the first temperature sensor and the first pressure sensor have been replaced, by receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, exchanging information with the first temperature sensor and the first pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information and to verify a firmware version found on the first temperature sensor and the first pressure sensor, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system and a latest firmware version, and to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor.

Rentas teaches a concept of determining if device failed the compliance test (compliance test corresponds to “regulatory status”) by referencing to the stored regulatory compliance requirement data; in this way, the method can keep a record of regulatory compliance for a plurality of devices ([0010]), and software comprises computer executable instructions stored on computer readable media such as memory or other type of storage 

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify accessory 108 of modified Artiuch with concept teachings of Rentas to include wherein the executable instructions configure the accessory, to exchange information with the first temperature sensor and the first pressure sensor, to compare the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, to indicate regulatory compliant prior to usage aspect (0009-0010).

Artiuch, Bertini, and Rentas does not explicitly teach wherein the executable instructions configure the accessory, to recognize that the first temperature sensor and the first pressure sensor have been replaced, by receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, exchanging information with the first temperature sensor and the first pressure sensor, comparing the information to a listing of stored data with entries 

Guru teaches a concept of having accessory 120 to exchange information with sensors/devices 110, for identifying compliance handshakes from sensors or devices 110 in communication with accessory 120 by having the accessory 120 to access an internal component library 250, to complete a handshake between sensors or devices 110 and accessory 120, ([0053-0054]: compliance device 120 corresponds to “accessory”, compliance corresponds to “regulatory status”).

Since it is known in the art to test gas sensor to ensure gas sensor meet legal requirements (as evidenced in the conclusion session) and since it is known in the art to allow operation of devices in compliance with legal requirements (as evidenced in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify accessory 108 of modified Artiuch with concept teachings of Guru to include wherein the executable instructions configure the accessory, to exchange information with the first temperature sensor and the first pressure sensor, to complete a handshake between the first temperature sensor and the first pressure KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Artiuch, Bertini, Rentas, and Guru does not explicitly teach: wherein the executable instructions configure the accessory, to recognize that the first temperature sensor and the first pressure sensor have been replaced, by receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, exchanging information with the first temperature sensor and the first pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information and to verify a firmware version found on the first temperature sensor and the first pressure sensor, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system and a latest firmware version, and to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor.

Vayhinger teaches a concept of: to identify/validate/verify/recognize measuring probe by “handshake”; by identifying the measuring probe, detected sensor is a “new” sensor that is one which has not been previously connected to the computer, or more accurately, not previously identified in the database software component that is utilized by the computer; hence, previously identified sensor corresponds to “a first sensor”; the “new” sensor corresponds to “a second sensor that is different from the first sensor” ([0037]).

(as recited in claim 1); wherein the first temperature sensor and the first pressure sensor couple with storage memory that has validation data stored thereon at a time of manufacture, and wherein the validation data relates to the regulatory status (as recited in claim 2); wherein the executable instructions configure the accessory to set a fault condition that relates to the regulatory status of the first temperature sensor and the first pressure sensor (as recited in claim 4); wherein the executable instructions configure the accessory to populate an event to (as recited in claim 7); wherein the executable instructions configure the accessory to calculate the value for a measured parameter using data that originates at the first temperature sensor and the first pressure sensor (as recited in claim 9), to identify “new” sensor ([0037]) and to utilize measurement data from compliant “new” sensor for further fluid analysis. This is important to maintain an up to date record of performance of the sensor, provides a realistic assessment of whether or not the sensor is fit for further use and provides a comprehensive maintenance history of all such sensors used ([0006]). Furthermore, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. ensure that any sensors including a new sensor or new device associated with the process line is compliant is of significant importance in light of the high cost of infrastructure, reliable products meeting production specifications, efficiency of the process line or the business objectives of a business entity, minimizing down-time of a process line or business entity relying on a process line and facilitating a safer working environment) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Modified Artiuch does not explicitly teach: receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor; to recognize that the first temperature sensor and the first pressure sensor have been replaced; to verify a firmware version found on the first temperature sensor and the first pressure sensor; a latest firmware version. 

Fo teaches a concept of: verifying an improper firmware component of an electronic system (see claim 17 of Fo).

KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Modified Artiuch does not explicitly teach: receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor.

Yermal teaches a concept of: I/O interface 610 is used to enable an operator/user to provide inputs to perform diagnostic tests prior to deployment or to interact with sensors ([0108]).

Since Artiuch teaches receiving an input from a computer connected to the accessory, the input being required to operate/interact said metering system (test interface 110 is in communication with computer device (or accessory) 108, wherein test interface 110 routes control signals (or an input) between computer device (or accessory) 108 and meter 102, wherein meter 102 include pressure sensor 116 and temperature sensor 114 ([0024-0025]); test interface 110 also includes a memory 224 and a processor 226 (hence, test interface 110 corresponds to “a computer”); thus “receiving an input from a computer connected to the accessory, the input being required to operate/interact said metering system”), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify accessory 108 of modified Artiuch with concept teachings of Yermal to include: receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, to provide an interface to receive data from and send data to devices or systems ([0108]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Artiuch et al. (US 20070112536) in further view of Bertini et al. (US 5279147) and Rentas et al. (US 20150051922 – reason for using this reference is because the recited claimed language “wherein the executable instructions configure the accessory to recognize that the first temperature sensor and the first pressure sensor have been replaced, by receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, exchanging information with the first temperature sensor and the first pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information and to verify a firmware version found on the first temperature sensor and the first pressure sensor, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system and a latest firmware version, and completing a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor” is not detailed/included in provisional date (06/14/2013) of 61/835,497 of US 14301986. Hence, provisional date of 08/19/2013 of Provisional application No. 61/867,324 of Rentas – US 20150051922 is used to beat filing date of 06/11/2014 of this instant application – US 15/356,594), Guru et al. (US 20090204232), Vayhinger – US 20090287445, Fontanez – US .

Regarding claim 5, Artiuch, Bertini, Rentas, Guru, and Vayhinger teaches all limitations of claim 1 above, but it does not explicitly teach wherein the executable instructions configure the accessory to confirm a calibration date for the first temperature sensor and the first pressure sensor.
Morse teaches a concept of confirming/verifying/determining calibration date of an instrument ([0032]: determining calibration dates). 
Since it is known to confirm calibration date (as evidenced in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Artiuch with concept teachings of Morse to include wherein the executable instructions configure the accessory to confirm a calibration date for the first temperature sensor and the first pressure sensor, to determine a condition of instrument ([0032]). Furthermore, one having ordinary skill in the art is motivated to modify accessory 108 of modified Artiuch to include wherein the executable instructions configure the accessory to confirm a calibration date for any desired device i.e. the first temperature sensor and the first pressure sensor, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to determine a condition of instrument) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Artiuch et al. (US 20070112536) in further view of Bertini et al. (US 5279147) and Rentas et al. (US 20150051922 – reason for using this reference is because the recited claimed language “wherein the executable instructions configure the accessory to recognize that the first temperature sensor receiving an input from a computer connected to the accessory, the input being required to allow said metering system to operate with the first temperature sensor and the first pressure sensor, exchanging information with the first temperature sensor and the first pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information and to verify a firmware version found on the first temperature sensor and the first pressure sensor, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system and a latest firmware version, and completing a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor” is not detailed/included in provisional date (06/14/2013) of 61/835,497 of US 14301986. Hence, provisional date of 08/19/2013 of Provisional application No. 61/867,324 of Rentas – US 20150051922 is used to beat filing date of 06/11/2014 of this instant application – US 15/356,594), Guru et al. (US 20090204232), Vayhinger – US 20090287445, Fontanez – US 9007465 (Hereinafter “Fo”), and Yermal – US 20080291017, and further in further view of Hasenplaugh et al. (US 20080092020).

Regarding claim 6, modified Artiuch teaches all limitations of claim 1 above, but it does not explicitly teach wherein the executable instructions configure the accessory to confirm calibration data is not corrupted.
Hasenplaugh teaches that a common technique to identify data corruption is known as a Cyclic Redundancy Check (CRC) (para.0002).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying previous Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20050144612, which teaches update/require device(s) to have latest/newer firmware program/version ([0007]).

Applicant is invited to review US 20140120843, which teach firmware of sensor itself ([0128]).



Applicant is also invited to review: US 20080103716: regulatory agency may be any governmental body that is responsible for regulating the use of legal for trade devices in a particular jurisdiction i.e. city, county, state, country.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861